ALLEN, Judge.
The claimant appeals a workers’ compensation order by which a section 440.34(3)(b), Florida Statutes (1991), attorney’s fee claim was denied. The statute provides for an attorney’s fee when:
... the employer or carrier fails or refuses to pay a claim filed with the division which meets the requirements of s. 440.19(l)(e) on or before the 21st day after receiving notice of the claim....
In the present case a permanent total disability claim was accepted and paid on the 21st day after it was filed with the Division of Workers’ Compensation. The claimant had provided the employer with a copy of the permanent total claim several days before it was filed, and contends that the 21-day period should commence upon the employer’s receipt of this copy of the claim prior to filing. Although Gunter v. Sauer, Inc., 629 So.2d 1086 (Fla. 1st DCA 1994), establishes that the 21-day period commences upon actual notice of a filed claim, prior notice cannot become effective under the statute until the date of filing. Because the permanent total claim was accepted and paid within 21 days after that date, the judge properly determined that the claimant was not entitled to recover an attorney’s fee under section 440.34(3)(b). The appealed order is therefore affirmed.
DAVIS, J. and SHIVERS, Senior Judge, concur.